Citation Nr: 9924707	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1965 to 
January 1967 and April 1967 to April 1971.  This matter comes 
to the Board of Veterans' Appeals (Board) from a Department 
of Veterans Affairs (VA) Houston Regional Office (RO) 
February 1993 rating decision which denied service connection 
for a back disability, and a request to reopen a claim of 
service connection for residuals of a left shoulder injury; 
and a May 1998 rating decision which denied service 
connection for bilateral carpal tunnel syndrome.

The issues of service connection for a back disability, and 
whether new and material evidence had been submitted to 
reopen the claim of service connection for residuals of a 
left shoulder injury, were before the Board in August 1997.  
At that time, the Board reopened the claim of service 
connection for residuals of left shoulder injury because the 
veteran had not been informed about the previous denial of 
this claim in July 1978.  The Board then remanded this issue, 
along with the issue of service connection for a back 
disability, for further development of the evidence.


FINDINGS OF FACT

1.  The veteran's currently-shown back disability was not 
incurred during his period of service; nor did a chronic back 
disability become manifest to a compensable degree within one 
year following his separation from service.

2.  The veteran's current left shoulder complaints are not 
the related to an inservice left shoulder injury or trauma; 
nor did a chronic left shoulder disability become manifest to 
a compensable degree within one year following his separation 
from service.

3.  The evidence of record does not tend to show the 
existence of a nexus between the currently-shown bilateral 
carpal tunnel syndrome and the veteran's military service.
CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

3.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for bilateral carpal 
tunnel syndrome.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has a back disability, 
residuals of a left shoulder injury and bilateral carpal 
tunnel syndrome, and that they all began during his military 
service.  Thus, he maintains that service connection is 
warranted for a back disability, residuals of a left shoulder 
injury and bilateral carpal tunnel syndrome.

Before reaching the merits of the veteran's claims, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Additionally, where arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).


I.  Back Disability

The veteran's claim for service connection for a back 
disability is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), as it is plausible under the circumstances of this 
case.  Murphy, supra, at 78.  In particular, the record 
includes a March 1994 VA outpatient treatment record wherein 
it was noted that the veteran had experienced back pain since 
1966.

The service medical records from the veteran's first period 
of service show that a clinical evaluation of his spine and 
lower extremities revealed normal findings at the time of his 
April 1965 service entrance examination.  In an accompanying 
Report of Medical History, he indicated that he had not worn 
a brace or back support.  On December 1966 service separation 
examination, a clinical evaluation of his spine and lower 
extremities again revealed normal findings.  However, in the 
accompanying Report of Medical History, he indicated that he 
had experienced recurrent back pain, and that he had worn a 
brace or back support.

The service medical records from the veteran's second period 
of service show that a clinical evaluation of his spine and 
lower extremities revealed normal findings at the time of his 
April 1967 service entrance examination.  However, a November 
1970 record shows that he reported that he had experienced 
back pain for the previous three months, and that this pain 
had increased.  On March 1971 service separation examination, 
a clinical evaluation of his spine and lower extremities 
revealed normal findings.  In an accompanying Report of 
Medical History, he indicated that he had experienced back 
trouble, but that he had not worn a brace or back support.

Pursuant to the Board's previous remand, the RO requested VA 
treatment records from the Washington, D.C. VA Medical Center 
and the Beaumont, Texas, VA Outpatient Clinic.  Both of these 
institutions provided written responses indicating that their 
medical records archives had been searched, but no treatment 
records or appointment records pertaining to the veteran had 
been located.

VA outpatient treatment records, dated from July 1992 to July 
1997, show that the veteran was treated for back pain on many 
occasions.  In January 1993, an X-ray examination of his 
lumbar spine revealed scattered calcifications at the pelvis 
and Schmorl's nodes at L4-L5 and L5-S1.  A March 1994 record 
shows that he was assessed as having a chronic backache.  In 
a record dated later that month, it was noted that the 
veteran had had experienced back pain since 1966.  A January 
1995 record shows that he was assessed as having degenerative 
joint disease of the lumbar spine.  In May 1997, the veteran 
reported that he experienced chronic back pain.  The 
assessment was degenerative joint disease.

On VA examination of the veteran's joints in March 1995, it 
was noted that his lumbar spine was painful on palpation.  
Patrick's Testing was negative, and straight leg raising was 
to 90 degrees and painless.  Neurological examination of his 
lower extremities was within normal limits.  X-ray 
examination of his lumbar spine did not reveal any 
abnormalities.  The pertinent diagnosis was recurrent strain 
of the lumbosacral spine.

On VA medical examination in March 1995, the veteran was 
unable to squat or heel or toe walk.  His lumbar flexion was 
to 25 degrees and extension was to 5 degrees.  An examination 
of his lower extremities revealed normal findings.  
Neurological examination also revealed normal findings.

Medical records, dated from October 1997 to September 1998, 
from M. Sprott, Sr., M.D., show that the veteran was treated 
for back pain, swelling and loss of motion on numerous 
occasions.  In October 1997, he was diagnosed as having 
lumbar discopathy and lumbar radiculopathy.  A December 1997 
record shows that he was assessed as having lumbar 
radiculitis.  In February 1998, magnetic resonance imaging 
(MRI) of his lumbar spine revealed normal findings.  In 
August 1998, nerve conduction velocity (NCV) and 
electromyographic (EMG) studies disclosed findings consistent 
with L5 and S1 radiculopathy.

On VA medical examination in April 1998, the veteran was able 
to toe and heel walk without difficulty.  His lumbar motion 
was described as normal by the examiner.  X-ray and 
neurological examinations of his back  revealed normal 
findings.  The pertinent impression was history of lumbar 
spine injury.  The examiner indicated that, in all medical 
probability, there was no connection between the veteran's 
currently-manifested back disability and the back pain that 
he experienced in service.

On VA medical examination later that month, it was noted that 
the veteran's lower extremities did not exhibit any edema.  
The pertinent assessment was recurrent strain of the 
lumbosacral spine.

On the basis of the foregoing evidence, the Board finds that 
the preponderance of the medical evidence is against the 
veteran's claim of service connection for a back disability.  
As noted above, to establish service connection, the evidence 
must show that the his back disability was incurred in 
service, or had become manifest to a compensable degree 
within the one year following his service separation.  In 
this case, while his service medical records show that he was 
seen with complaints of back pain on one occasion, these 
records do not disclose that he was ever diagnosed as having 
a chronic back disability.  In addition, his spine and lower 
extremities were shown to be normal at the time of his 
separation from service.  

While a March 1994 VA outpatient treatment record tends to 
establish a relationship between the veteran's back 
disability and his period of service, the remainder of these 
records do not demonstrate such a relationship.  Furthermore, 
the notation contained in the March 1994 treatment record 
appears to simply reflect the veteran's own recitation of his 
complaints, rather than a medical determination.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).

Likewise, Dr. Sprott's medical records are silent regarding 
any etiological relationship between the veteran's back 
disability and his period of service or the one year 
presumptive period following the veteran's discharge from 
service.  The VA examination reports are similarly devoid of 
any reports or findings that his back disability is of 
service origin.  Rather, at the time of the most recent VA 
examination, the examiner specifically reported that, in all 
medical probability, there was no relationship between the 
veteran's back disability and the back pain that he 
experienced in service.  Thus, the preponderance of the 
medical evidence is against the veteran's claim that his 
currently-shown back disability was incurred during his 
period of service, or became manifest to a compensable degree 
within the one year following his service separation.  
Therefore, his claim of service connection for a back 
disability must be denied.


II.  Residuals of a Left Shoulder Injury

The veteran's claim for service connection for residuals of a 
left shoulder injury is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), as it is plausible under the circumstances of this 
case.  Murphy, supra, at 78.  Specifically, a July 1992 VA 
outpatient treatment record shows that, after he reported 
that he had incurred left shoulder injury in 1966, he was 
assessed as having a left shoulder injury status post 
football game accident.

The service medical records from the veteran's first period 
of service show that he injured his left scapula while 
playing football in August 1966.  The diagnostic impression 
was muscle spasm.  He was given liniment and protective 
padding.  His December 1966 service separation examination 
shows that a clinical evaluation of his left upper extremity 
revealed normal findings.  However, in the accompanying 
Report of Medical History, he indicated that he had had a 
painful or trick shoulder.

The service medical records from the veteran's second period 
of service show that a clinical evaluation of his left upper 
extremity revealed normal findings at the time of his April 
1967 service entrance examination.  A November 1970 record 
shows that he reported that he had experienced shoulder pain 
for the previous three months, and that this pain had 
increased.  X-ray examination of his left scapula revealed 
normal findings.  On March 1971 service separation 
examination, clinical evaluation of the veteran's left upper 
extremity revealed normal findings.  In the accompanying 
Report of Medical History, he again indicated that he had had 
a painful or trick shoulder.

VA outpatient treatment records, dated from July 1992 to July 
1997, show that the veteran was treated for left shoulder 
pain on many occasions.  In July 1992, an X-ray examination 
of his left shoulder revealed normal findings.  Later that 
month, he reported that he had incurred a left shoulder 
injury in 1966.  He was assessed as having a left shoulder 
injury status post football game accident.  A December 1993 
record shows that he was assessed as having traumatic 
arthritis of the left shoulder.  In May 1994, an X-ray 
examination of his left shoulder revealed normal findings.  A 
January 1995 record shows that he was assessed as having 
degenerative joint disease of the left shoulder.

On VA examination of the veteran's joints in March 1995, his 
posterior scapulae muscles were painful, and his range of 
left shoulder motion was described as normal by the examiner.  
Sensation in his left upper extremity was intact.  X-ray 
examination of his left shoulder did not reveal any 
abnormalities.  The pertinent impression was recurrent strain 
of the left shoulder girdle muscle.

On VA medical examination in March 1995, it was noted that 
the veteran's left shoulder motion was limited.

Medical records, dated from October 1997 to September 1998, 
from Dr. Sprott, show that the veteran was treated for left 
shoulder pain and stiffness on many occasions.  In January 
1998, Dr. Sprott ordered an MRI of the veteran's cervical 
spine because of his complaints of neck pain which extended 
into his left shoulder.  The February 1998 MRI of his 
cervical spine revealed a curvature at C4-5.  In September 
1998, NCV and EMG studies of his upper extremities revealed 
that his left upper extremity had a terminal fiber median 
motor latency delay, a median nerve trunk motor latency delay 
and fibrillation in the biceps.

On VA medical examination in April 1998, the veteran's left 
shoulder motion was described as normal by the examiner.  
Examination of the veteran's left shoulder revealed that he 
had a negative impingement sign and a positive supraspinatus 
sign.  There was tenderness to palpation over his left biceps 
tendon and acromioclavicular region.  No muscular atrophy was 
detected.  Neurological examination of his left upper 
extremity revealed normal findings.  X-ray examination of his 
left shoulder revealed normal findings.  The pertinent 
impression was history of left shoulder injury.  The examiner 
reported that, in all medical probability, there was no 
connection between the veteran's current left shoulder 
complaints and the left shoulder injury that he incurred in 
service.  In pertinent part, the examiner explained the 
following:  

[D]ue to the nature of the injury, these 
conditions are typically self-limited, 
being soft tissue problems which 
ultimately resolve.  He has certainly not 
demonstrated any muscular atrophy or 
other wasting one would associate with a 
total debilitating musculoskeletal 
condition.  In addition, his physical 
examination and objective X-ray findings 
show no evidence of long-standing 
difficulties.

After careful scrutiny of the evidence of record, the Board 
concludes that the veteran's claim for service connection for 
residuals of a left shoulder injury must be denied.  
Specifically, the medical evidence does not show that the his 
current complaints involving the left shoulder are the result 
of inservice trauma, or became manifest to a compensable 
degree within the one year following his service separation.  

The Board is cognizant of the fact that his service medical 
records show that he injured his left scapula in 1966, and 
that he was seen with complaints of left shoulder pain in 
1970.  However, it is observed that these records do not show 
that he was ever diagnosed as having a chronic left shoulder 
disability, and that the left upper extremity was deemed to 
have been medically normal when he separated from service in 
1966 and 1971.  In addition, the July 1992 VA outpatient 
treatment record which tends to establish a causal 
relationship between the veteran's left shoulder complaints 
and the left shoulder injury that he incurred in service 
appears to simply reflect the veteran's own recitation of his 
medical history, rather than a medical determination.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
supra.  The remainder of the medical evidence of record do 
not establish such a relationship.  Moreover, it is observed 
that the private medical records from Dr. Sprott fail to 
establish such a relationship.  Likewise, the most recent VA 
examination report shows that the examiner specifically 
commented that in all medical probability, there was no 
relationship between any current left shoulder disability and 
the left shoulder injury that he sustained in service.  As 
such, the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection as it 
does not demonstrate that the residuals of the veteran's left 
shoulder disability are related to the inservice left 
shoulder injury, his period of service, or the one year 
presumptive period.  Therefore, his claim of service 
connection for residuals of a left shoulder injury must be 
denied.


III.  Bilateral Carpal Tunnel Syndrome

The veteran's service medical records reflect that he 
incurred an injury to his left hand while playing football in 
August 1966.  The clinical diagnostic impressions were soft 
tissue fracture and rule out a fracture.  X-ray examination 
of his left wrist revealed normal findings at that time.  The 
remainder of these records disclose that clinical evaluations 
of his upper extremities revealed normal findings.

VA outpatient treatment records, dated from July 1992 to July 
1997, show that the veteran was assessed as having bilateral 
carpal tunnel syndrome on four occasions during this period.

On VA examination of the veteran's joints in March 1995, the 
neurologic function and sensation of his hands were described 
as normal by the examiner.  The veteran's hands were also 
negative for Tinel's sign and pathologic reflexes.  X-ray 
examination of his wrists did not reveal any abnormalities.  
The pertinent diagnosis was bilateral carpal tunnel syndrome.

Medical records, dated from October 1997 to September 1998, 
from Dr. Sprott, show that, in September 1998, NCV and EMG 
studies of the veteran's upper extremities revealed 
radiculopathy which affected the roots of his ulnar nerve 
bilaterally.

On careful review of the record, the Board is of the opinion 
that the veteran has not presented evidence of a well-
grounded claim for service connection for bilateral carpal 
tunnel syndrome.  His service medical records do not show any 
reports or clinical findings of bilateral carpal tunnel 
syndrome.  In addition, while subsequent VA outpatient 
treatment records show that he was assessed as having 
bilateral carpal tunnel syndrome, these diagnoses were 
rendered more than two decades after his separation from 
service.  In addition, these records do not demonstrate any 
causal link or nexus between his bilateral carpal tunnel 
syndrome and his period of service.  Likewise, although the 
March 1995 VA examination report shows that he was diagnosed 
as having bilateral carpal tunnel syndrome, it does not 
demonstrate any link or nexus between his disability and his 
period of service.  Thus, there is no medical evidence of 
record which establishes a link or nexus between the 
veteran's bilateral carpal tunnel syndrome and his period of 
service.  His claim of service connection for bilateral 
carpal tunnel cannot be viewed as well grounded under these 
circumstances.  Caluza, supra, at 506.

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) has held that when a veteran fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
the VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the veteran of the evidence required to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the veteran of the evidence necessary to 
be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  By this decision, the Board is 
providing the veteran with notice of the evidentiary 
insufficiency this claim and what kind of evidence is 
necessary to make this claim well-grounded.  In this case, 
competent medical evidence which establishes an etiological 
relationship between the veteran's bilateral carpal tunnel 
syndrome and his period of service is necessary to make this 
claim well-grounded.


IV.  Additional Matters

The Board has carefully considered the veteran's contentions 
regarding the etiology of his back disability, residuals of a 
left shoulder injury and bilateral carpal tunnel syndrome.  
However, as a layman, he is not qualified to render such 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt.  However, 
application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where, as reported earlier, the 
preponderance of the medical evidence does not show that the 
veteran's back disability and residuals of a left shoulder 
injury are related to service or the one year presumptive 
period; and there is no competent medical evidence of record 
which links the veteran's bilateral carpal tunnel to service.

The Board notes that the veteran reported that he was 
receiving Social Security benefits for a mental disorder and 
depression at the time of his most recent VA medical 
examination.  To that extent, the Board notes that the 
veteran did not indicate that the records held by the Social 
Security Administration (SSA) contained evidence that 
associated his back disability, residuals of a left shoulder 
injury or bilateral carpal tunnel syndrome to his period of 
military service.  As such, the Board holds that the VA is 
under no obligation to obtain the veteran's SSA 
records.  See Brock v. Brown, 10 Vet. App. 155 (1997).


ORDER

Service connection for a back disability is denied.

Service connection for residuals of a left shoulder injury is 
denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)




 

